DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over des Garennes et al. (7,581,684) in view of Alig et al. (10,189,673).

Regarding claim 3, des Garennes et al. discloses a high pressure fluid jet system comprising:
A mobile unit (100) movable in a direction of travel
a pump (130) supported by the mobile unit and coupled to a fluid reservoir, the pump operable to selectively generate a high pressure fluid
a fluid jet cutting head (410) supported by the mobile unit, the fluid jet cutting head configured to receive the high pressure fluid from the pump (120), and the fluid jet cutting head including an orifice member (460) configured to generate a high pressure fan shaped fluid jet as the high pressure fluid from the pump passes through the orifice member (column 12 lines 13-16)
an additive source configured to contain an additive and supply the additive to the high pressure fluid jet, the additive including at least one of an insecticide, a wetter, a fungicide, an herbicide and a fertilizer (abstract)
a member (160,165) that rides along a surface such that the member compacts the surface toward soil underlying the surface, wherein the member is aligned with and positioned in front of the fluid jet cutting head with respect to the direction of travel

While des Garennes et al. discloses the invention as described above, it fails to disclose that the fluid reservoir supported by the mobile unit.  Like des Garennes, Alig also discloses a method of applying pressurized liquid to agricultural fields using a mobile unit.  Unlike des Garennes, Alig discloses that the liquid can be supplied from either an onboard location reservoir or from an off board location such as a pond (column 1 lines 17-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an onboard reservoir/tank in des Garennes as taught by Alig as the use of a known technique to improve similar devices in the same way (KSR .


Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over des Garennes et al. (7,581,684) in view of Alig et al. (10,189,673) as applied to claims 1 and 3 above, and further in view of Engelke et al. (6,431,096).

Regarding claims 4 and 6, the combination of des Garennes and Alig discloses the invention as described above, but fails to specifically disclose the nozzle spray pattern shape.  Like the combination of des Garennes and Alig, Engelke also discloses a pressurized liquid jet for spraying products on agricultural fields.  Unlike the combination, Engelke discloses that the spray pattern can be adjusted depending on the needs of the user.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a spray pattern with a fan shape and an elongated jet length along the direction of travel as taught by Engelke (figure 5) as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Claims 1, 7-12, 14, 15, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over des Garennes et al. (7,581,684) in view of Alig et al. (10,189,673) and Gibson (6,959,655).

Regarding claims 1 and 15, des Garennes et al. discloses a high pressure fluid jet system comprising:
A mobile unit (100) movable in a direction of travel
a pump (130) supported by the mobile unit and coupled to a fluid reservoir, the pump operable to selectively generate a high pressure fluid
a fluid jet cutting head (410) supported by the mobile unit, the fluid jet cutting head configured to receive the high pressure fluid from the pump (120), and the fluid jet cutting head including an orifice member (460) 
an additive source configured to contain an additive and supply the additive to the high pressure fluid jet, the additive including at least one of an insecticide, a wetter, a fungicide, an herbicide and a fertilizer (abstract)

While des Garennes et al. discloses the invention as described above, it fails to disclose that the fluid reservoir supported by the mobile unit.  Like des Garennes, Alig also discloses a method of applying pressurized liquid to agricultural fields using a mobile unit.  Unlike des Garennes, Alig discloses that the liquid can be supplied from either an onboard location reservoir or from an off board location such as a pond (column 1 lines 17-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an onboard reservoir/tank in des Garennes as taught by Alig as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would allow for use in areas inaccessible to water via hoses.

While the combination of Garennes and Alig discloses the invention as described above, it fails to disclose a soil opening device aligned with the fluid jet cutting head with respect to the direction of travel.  Like the combination, Gibson also discloses a fluid jet cutting device for treating soil.  Unlike the combination, Gibson discloses the use of a leading soil opening device (7,8) to aid in placing the fluid at a desired depth.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a cutting device in front of the fluid jet in the combination as taught by Gibson to ensure that the fertilizer/herbicide, etc is placed at the desired depth as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 7, the combination discloses a mixing chamber (440), wherein the additive source is coupled to the mixing chamber such that the additive is selectively supplied to the high pressure fluid jet within the mixing chamber.

Regarding claim 8, the fluid jet cutting head includes an orifice member (460) which generates the high pressure fluid jet, and the  mixing chamber (440) is positioned downstream of the orifice member (Figure 4).

Regarding claim 9, the combination discloses that the fluid jet cutting head (410) includes a nozzle (485) positioned such that the fluid jet cutting head is configured to discharge the high pressure fluid jet through the nozzle, and the nozzle is positioned downstream of the mixing chamber (440) (Figure 4).

Regarding claims 10 and 12, the combination further discloses a vacuum device configured to generate a vacuum to draw the additive out of the additive source and toward the high pressure fluid jet (column 3 lines 45-47).

Regarding claim 11, the combination discloses a controller communicatively coupled to the additive source such that the controller controls the supply of additive to the high pressure fluid jet (Figure 20).

Regarding claim 14, the combination discloses that the fluid jet cutting head includes a shroud (425) that at least partially surrounds the fan shaped high pressure fluid jet, the shroud defining a port coupled to the additive source such that the additive is supplied to the high pressure fluid jet through the port.

Regarding claim 17, the combination discloses that the fluid jet cutting head is positioned such that the high pressure fluid jet discharges into soil and forms a furrow in the soil.

Regarding claim 25, the combination discloses that the soil opening device is movable relative to the fluid jet cutting head along a direction perpendicular to the direction of travel such that a depth of engagement of the soil opening device is adjustable.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over des Garennes et al. (7,581,684) in view of Alig et al. (10,189,673) and Gibson (6,959,655) as applied to claim 1 above and further in view of Engelke et al. (6,431,096).

Regarding claims 13 and 16, the combination of des Garennes, Alig and Gibson discloses the invention as described above, but fails to specifically disclose the nozzle spray pattern shape.  Like the combination, Engelke also discloses a pressurized liquid jet for spraying products on agricultural fields.  Unlike the combination, Engelke discloses that the spray pattern can be adjusted depending on the needs of the user.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a spray pattern with a fan shape and an elongated jet length along the direction of travel as taught by Engelke (figure 5) as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Allowable Subject Matter
Claims 18, 20-21 and 23-24 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671